Opinion on the merits.
On the 9th day of June, 1883, the plaintiff in error began an action in the District Court to recover for goods, wares, and merchandise sold and delivered by plaintiff to defendant in November, 1882, what they were reasonably worth, alleging the value to be $¡300.50, and that defendant promised to pay that sum therefor : and claiming judgment for $600.50, with interest thereon and costs. Defendant demanded a bill of particulars, which was duly served and filed, showing plaintiff’s claim to be for 10,000 cigars at sixty dollars per thousand, sold and delivered by plaintiff to defendant.
On the 3d of September, 1883, the defendant answered, denying that the goods were worth any greater sum than $399.50, *295and setting up that in November, 1882, plaintiff agreed to sell .and deliver to defendant ten thousand cigars, at the agreed price of sixty dollars per thousand; that the sale was by sample, with warranty; and that the defendant agreed to pay therefor .at the rate of sixty dollars per thousand, if the cigars should be .good and merchantable, and equal to sample. Defendant further set up in his answer, that under said agreement plaintiff sold and delivered to the defendant 10,000 cigars, the same being the goods, wares, and merchandise described in plaintiff’s ■complaint; and that the cigars were not equal to warranty, and were not worth over $899.50, but were worth $200 less than they would have been worth had they been equal to the warranty; to the defendant’s damage in the sum of $200. On the ■day of filing his answer, defendant deposited $400 with the Clerk of the Court, and a sum equal to the accrued costs, and demanded judgment for the costs accruing thereafter.
Plaintiff replied to the answer by denying the warranty, the .■sale by sample, the breach of warranty, and the defendant’s damages.
The action proceeded to a trial by jury, whereupon the plain-tiff offered in evidence an order from defendant upon plaintiff for 10,000 cigars of a certain brand, at sixty dollars per thousand, which being admitted in evidence, the plaintiff rested. Then the defendant, without offering any evidence, moved the Court to instruct the jury to find for the plaintiff the sum ad.mitted in defendant’s answer. The Court gave the instruction, rto the giving of which the plaintiff duly excepted, and his exception was allowed by the Court.
Thereupon the jury, complying with the direction of the Court, without leaving their seats, gave a verdict for plaintiff for $400, and for $24.95 costs, accrued before the filing of defendant’s answer. Plaintiff moved for a new trial, but his motion was overruled by the Court. Exception to this ruling was •duly taken and allowed. Afterwards judgment in accordance ■with the verdict was duly given by the Court.
It is urged before us that the Court erred in' directing a verdict for the sum admitted in the answer, and that the error consisted in disregarding an express admission in the answer, that defendant promised to pay the sum of six hundred dollars for *296the cigars. But we do not find in the answer anything more than a qualified admission; an admission which, if the plaintiff sought to avail himself of it for any purpose, would have to be taken with the qualification. It was not such an admission as-would relieve plaintiff, in order to show a right to recover a greater sum than that admitted, from the necessity of offering-proof of a greater reasonable worth. Therefore there was no-error in the Court’s action on that score.
But it is further contended that the instruction of the Court was wrong, in that it should have required the jury to include in their verdict interest in the sum admitted to be due, computed from the commencement of the action to the time of verdict. This proposition we deem to be sound. Defendant’s admissions-related back to the date of plaintiff’s allegations, and cancelled, that. At that date, namely, the day of beginning the suit, there was an indebtedness of $400. As between the parties, the indebtedness should be considered as liquidated at that date, and. the verdict should have conformed to that state of the fact. (McCollum v. Seward et al., 62 N. Y. 316; Van Rennselaer v. Jewett, 2 N. Y. 135; Mercer v. Vase, 67 N. Y. 56; Simpson v. Greene, 13 Allen, 326; Mote v. R. R. Co., 55 Iowa, 612; Porter v. Patterson, 15 Penn. St. 229; Gleason v. Briggs, 28 Vt. 135.)
But it is said on the other side, that the question of interest, was a small matter, to which the attention of the District Court, was not drawn, and which this Court will, therefore, not now regard. It is true that it was a matter of only about $9 — but. the principle involved in not allowing it is an important one, . and the disallowance of it threw, practically, the costs of the cause upon the plaintiff.
We are of opinion that the District Court erred in not requiring the jury to include in their finding interest from the day the action was begun. The judgment of that Court will, therefore, be reversed, and the cause remanded for further proceedings.
We concur: John P. Hoyt, Associate Justice.
George Turner, Associate Justice.